Case: 13-15625    Date Filed: 07/17/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-15625
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 4:13-cr-00007-WTM-GRS-5

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                    versus

JACK LEE BROWN,
a.k.a. Smooth,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                 (July 17, 2014)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Jack Brown appeals his 112-month sentence, imposed within the advisory

guideline range, after pleading guilty to one count of conspiracy to possess with
              Case: 13-15625     Date Filed: 07/17/2014   Page: 2 of 3


intent to distribute cocaine, crack cocaine, and marijuana, in violation of 21 U.S.C.

§§ 841(b)(1)(C) and 846. On appeal, Brown argues that the district court erred in

denying his request for an adjustment pursuant to U.S.S.G. § 3B1.2(b) for his role

as a minor participant in the offense. After careful review, we affirm.

      We review for clear error the district court’s determination of a defendant’s

role in the offense. United States v. Rodriguez De Varon, 175 F.3d 930, 937 (11th

Cir. 1999) (en banc). Under the Sentencing Guidelines, a defendant may receive a

two-level reduction for being a “minor participant” in any criminal activity.

U.S.S.G. § 3B1.2(b). A defendant is eligible for this reduction when he establishes

by a preponderance of the evidence that he is less culpable than most other

participants, but his role could not be described as minimal. See id. § 3B1.2,

comment. (n.5); De Varon, 175 F.3d at 939.

      To determine if a defendant is entitled to a minor role adjustment, the district

court first must evaluate the defendant’s role in the offense on the basis of all

relevant conduct within the scope of U.S.S.G. § 1B1.3. De Varon, 175 F.3d at

940. In drug-related cases, the amount of drugs is a material consideration, and

may be the best indication of the magnitude of the defendant’s role in the relevant

offense conduct. Id. at 943. After evaluating the defendant’s role in the offense,

the district court may measure the defendant’s culpability in comparison to that of

other participants. Id. at 944. The fact that a defendant’s role may be less than that


                                          2
              Case: 13-15625     Date Filed: 07/17/2014   Page: 3 of 3


of other participants engaged in the relevant conduct may not be dispositive of his

role in the offense, since it is possible that none are minor or minimal participants.

Id. As long as the record supports the district court’s decision and clearly resolves

any disputed factual issues, the court need not make any specific findings other

than its ultimate determination of the defendant’s role in the offense. Id. at 939-40.

      Here, Brown argues that he was a minor participant because his only role

was to relay messages for a drug deal that was organized by another individual.

While Brown may not have handled the drugs or the purchase money, the record

reveals that he took active steps to arrange a meeting between the relevant parties.

He also attended the meeting. Moreover, the transaction included 23 kilograms of

drugs purchased for the sum of $759,000. Based on the amount and value of

drugs, and his actions in bringing the two sides together, it was not clearly

erroneous for the district court to conclude that Brown was not a minor participant.

      AFFIRMED.




                                          3